STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                            NO.       2022    KW      0479


VERSUS


DEBRANDIN         BROWN                                                                   JULY       18,     2022




In    Re:         Debrandin             Brown,     applying  for supervisory writs,   19th
                  Judicial          District        Court,  Parish of  East Baton   Rouge,
                  No.    01- 01- 0518.




BEFORE:           HOLDRIDGE,            PENZATO,       AND     LANIER,       JJ.


         WRIT     DENIED.


                                                         AHP

                                                         WIL


         Holdridge,           J.,       dissents         in    part        and    would         stay       the    writ

application.              The       decision       whether          to    apply     Ramos       v.     Louisiana,

      U. S. _,          140   S. Ct.      1390,     206       L. Ed. 2d     583 (    2020)       retroactively
and     grant      postconviction                 relief       on     state       collateral           review          to
defendants          convicted            by     nonunanimous              juries      in    all      or      certain

circumstances            remains          with     the    Louisiana          Supreme        Court.          A    state

court may give broader effect to new rules of criminal procedure
than  is  required by the   relevant opinion.   See Danforth  v.

Minnesota,           552        U. S.      264,        128     S. Ct.       1029,         169     L. Ed. 2d        859
 2008).          I would stay the writ application pending the Louisiana
Supreme          Court' s       decision          in     State       v.     Reddick,         2021- 1893 (          La.
2/ 15/ 22),       332     So. 3d        1173,     wherein       the       court     has    granted         the    writ
application              for         consideration               of        whether          Ramos            applies

retroactively            on     state      collateral          review.




COURT       OF   APPEAL,        FIRST      CIRCUIT




            01. 514
         DEPUTY     CLERK        OF     COURT
                  FOR    THE     COURT